UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7455


JEREMIAH EZEKIEL COX,

                    Plaintiff - Appellant,

             v.

C. SMITH, Correctional Officer,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00374-HEH-RCY)


Submitted: June 16, 2021                                          Decided: July 13, 2021


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Ezekiel Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeremiah Ezekiel Cox appeals the district court’s order dismissing without prejudice

his civil action for failure to comply with a court order. We have reviewed the record and

find no reversible error. See Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019)

(discussing relevant factors); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989)

(applying abuse-of-discretion standard). Accordingly, we affirm for the reasons stated by

the district court. Cox v. Smith, No. 3:20-cv-00374-HEH-RCY (E.D. Va. Sept. 14, 2020).

We deny Cox’s request for counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2